DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,7, ,22,23,25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae.
VW has the front trunk  with first space 3 with floor.
Rae teaches that an extensible table 14 may be positioned cantilevered from a trunk or bumper of a vehicle via a bracket 74 to an outside of the vehicle.  The table may be positioned as a floor liner when not in use as an obvious expedient for convenient storage.  Applicant’s claims are open ended as to the structure of a floor liner.  Any panel overlining the floor is a floor liner.
It would have been obvious at the time of filing of applicant to provide in VW the extensible table as taught by Rae to provide further support surfaces.
As to claim 2, VW has a second cargo space 17.
As to claim 7, Rae has tray 28.
	As to claim 22, Rae has flat top surface 14.

As to claim 23, the top shape of the table is flat as is the floor of the trunk of VW.
As to claim 25, Rae has tray 28 as a cup holder and disposition of a portable level in the tray 40 is an obvious expedient for storage and use in construction.
Claim 3, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae as applied to claim 2 above, and further in view of Kim et al.
It would have been obvious at the time of filing of applicant to provide in an optional body type to the VW sedan as taught by Kim et al. at figure 5 as configured as a pickup truck with a second storage space 76.
Applicant’s claims are noted regarding the rear drive of VW.  However the claims are open ended as to the drive for the combination.
Claims 4-5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae  as applied to claim 1 above, and further in view of Hernandez et al. and Yamaguishi et al., US 2014/0291056.
It would have been obvious at the time of filing of applicant to provide in the combination above strut support  for a cantilevered support as taught by Hernandez et al. at 26 mating to a horizontal bumper opening 4b as taught by Yamaguishi et al. in order to not support on the ground.
As to claim 21, Rae has a pocket for the struts 17/18 as seen in figure 4.
As to claim 5, see hinge 31 of Hernandez et al.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae as applied to claim 1 above, and further in view of Yamagishi et al., US 6,575,717.
It would have been obvious at the time of filing of applicant to provide in the combination above with a second bracket 5 at a rear edge of the trunk area to mate with the first bracket 74 of Rae for support.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae  as applied to claim 1 above, and further in view of Hodge.
It would have been obvious at the time of filing of applicant to provide in the combination above rulings 127 as taught by Hodge in order to measure correctly, with embossed rulings an obvious expedient to increase visibility.
Claims 9,  24 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae as applied to claim 1 above and further in view of Inoue et al.
It would have been obvious at the time of filing of applicant to provide in the combination above a handle with opening in a tray table as taught by Inoue et al. at 34 for ease of movement, with that tray table 48 covering a pocket or storage compartment as taught by Inoue et al., paragraph 21.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae at Inoute et al. as applied to claim 9 above, and further in view of Yamazaki et al.  It would have been obvious at the time of filing of applicant to provide in the combination above a wireless speaker as taught by Yamazaki et al. in the trunk pocket as a convenient storage location.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VW in view of Rae as applied to claim 1 above, and further in view of Baughman et al.
It would have been obvious at the time of filing of applicant to provide in the combination above a battery interface and power outlet as taught by Baughman et al. in a storage area of a vehicle, with the front trunk being a convenient location.
Allowable Subject Matter
Claim 28 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Inoue et al. and Cauvin teach tray tables that substantially cover the floor of a trunk area.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive.
Please see the detailed rejection above deemed fully responsive to applicant’s arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
6/1/2021